PER CURIAM.
*267We affirm, without further discussion, the judgment and sentence imposed by the trial court following Appellant's plea to violating her community control. However, we remand for the entry of a proper written order revoking Appellant's community control that specifies the conditions of community control that Appellant was found to have violated. Cf. Rey v. State , 904 So.2d 566, 566 (Fla. 4th DCA 2005) (remanding "for entry of a written order of revocation of probation specifying the conditions [of probation] appellant was found to have violated").
AFFIRMED; REMANDED for entry of written order of revocation of community control.
WALLIS, LAMBERT, and EDWARDS, JJ., concur.